--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
 
 
STOCK PURCHASE AGREEMENT


by and between


NAPLES CAPITAL ADVISORS, INC.
(“NCA”)


JOHN M. SUDDETH, JR. AND MICHAEL H. MORRIS


(“Sellers”)


and


TIB FINANCIAL CORP.


(“Purchaser”)










Dated as of December 12, 2007


 
 

 

--------------------------------------------------------------------------------


 
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (“Agreement”) is made and entered into as of the
12th day of December, 2007, by and between Naples Capital Advisors, Inc., a
Florida corporation (“NCA”), John M. Suddeth, Jr. and Michael H. Morris
(collectively, the “Sellers”), and TIB Financial Corp. (the “Purchaser”).  NCA,
the Sellers and the Purchaser may be referred to in this Agreement individually
as a “Party” and collectively as the “Parties.”


W I T N E S S E T H :


WHEREAS, the Sellers own all of the outstanding capital stock of NCA, which is
engaged in the business of providing wealth management and related services as
an investment advisor registered under the applicable provisions of federal and
state securities laws (“Purchased Business”); and


WHEREAS, the Purchaser desires to purchase from the Sellers all of the
outstanding shares of NCA, and the Sellers desire to sell to the Purchaser, such
shares, all for the consideration and subject to the terms and conditions
hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and in reliance upon the representations, warranties, conditions and
covenants contained herein and intending to be legally bound hereby, the parties
hereby agree as follows:


ARTICLE I


SALE AND PURCHASE OF STOCK


1.1           Sale and Purchase of Shares.


Subject to the terms and conditions of this Agreement, at the Closing (as
defined in Section 1.4 below), the Sellers shall sell to the Purchaser, and the
Purchaser shall purchase from the Sellers, free and clear of any and all liens,
pledges, charges, security interests, mortgages, claims, options, imperfections
of title, tenancies or other rights, interests or encumbrances of any kind or
nature (“Encumbrances”), all of the shares of capital stock of NCA owned by the
Sellers (collectively, the “Shares”), which such Shares constitute all of the
shares of capital stock of NCA issued and outstanding.  In purchasing such
Shares, the Purchaser will acquire through NCA all of the assets and property of
every kind and description (real, personal, and mixed, tangible and intangible)
of NCA, including, without limitation, the followings assets, property and
business of NCA (the “Assets”):


(a)           The Purchased Business as a going concern;


(b)           All good will of the Purchased Business;


(c)           All fixed assets;


(d)           All cash and equipment including without limitation all supplies
and other inventories used or useable in connection with the Purchased Business,
fixtures, furniture, inventory, supplies, equipment, prepaid expenses, deposits,
accounts receivable, notes receivable, securities, sales data, and customer
lists;


(e)           All claims and rights to and under all contracts, licenses,
equipment leases, instruments, commitments, agreements and other legally binding
arrangements of every type and description, relating to the Purchased Business
and to which NCA is a party or by which any of the Assets is bound, including,
without limitation, all contract rights, prepayments and deposits on contracts
to be performed after the Closing, all as set forth on Section 1.1 (e) hereto
(singularly, “Contract” and collectively “Contracts”);


(f)           All computer hardware and software, computer electronic data
processing materials, owned by NCA and relating to the Purchased Business;


(g)           All trade secrets, know-how, processes, procedures, research
records, market surveys, licenses, proprietary or technical information, data,
plans, specifications and the like used or useable in connection with the
Purchased Business;


(h)           Copyrights, rights to renew copyrights, and copyright renewals,
and trademarks, trade names, assumed names, service marks, and the good will
associated therewith, registrations and applications for any and all of the
foregoing, licenses with respect to any and all of the foregoing, and all
imprints, logos, colophons, and all other such like property associated or
identified solely and exclusively with NCA and the Purchased Business
(“Identification Property Rights”);


(i)           All right, title, and interest of NCA in and to the name “Naples
Capital Advisors, Inc.” and any variation thereof, and any other name or term
associated exclusively with the products of the Purchased Business;


(j)           All trade secrets, inventions, know-how, formulae, processes,
procedures, research records, records of inventions, test information, market
surveys, marketing know-how, licenses, royalties, discoveries, improvements,
proprietary or technical information, data, plans, specifications, drawings and
the like relating to the Purchased Business;


(k)           All books and records relating to the Purchased Business and the
Assets, including without limitations lists of customers of the Purchased
Business, records with respect to financial, marketing, equipment, business
development plans, advertising matter, catalogs, correspondence, mailing lists,
sales materials and records, purchasing materials and records, personnel
records, research and development files, records and data, media materials,
customer orders and other records used in or required to continue the Purchased
Business after the Closing substantially in the manner presently conducted by
NCA (provided, however, that NCA shall be entitled to receive at its expense
copies of such portions thereof as NCA may reasonably request);


(l)           All permits, licenses, franchises, approvals, registrations,
orders and authorizations by federal, state or local governmental regulatory
authorities or bodies (singularly, “Permit” and collectively “Permits”)
necessary for the operation of the Purchased Business;


(m)           All rights and warranties from suppliers, vendors or others for
the benefit of the Purchased Business or its customers;


(n)           The leasehold interest or portions of the leasehold interest in
the real properties listed on Schedule 1.1 (n) hereto; and


(o)           NCA’s corporate minute books and other corporate books and
records, tax returns and financial books and records.


1.2           No Excluded Assets.  Notwithstanding anything to the contrary
contained herein, there are no assets, properties, and rights of NCA which are
excluded in connection with the sale of Shares.


1.3           Purchase Price.  In consideration of and in full payment for the
Shares and subject to the provisions of this Agreement, Purchaser shall pay to
the Sellers at the Closing an aggregate of $1,333,000 by wire transfer in
immediately available funds, payable to the Sellers pro-rata in proportion to
their respective ownership of NCA at the Closing.  In addition, the Sellers
shall be entitled to receive the amounts set forth in Section 1.8 of this
Agreement subject to the terms set forth in such Section.  The amounts payable
in Section 1.8 plus the amounts payable to the Sellers at the Closing pursuant
to this Section 1.3 are collectively referred to as the “Purchase Price.”


1.4           Closing; Closing Date.  The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of the Purchaser, at 10:00 a.m. local time, on the Closing Date, or at such
other location and time as the Parties shall agree upon.  For purposes of this
Agreement, the “Closing Date” shall mean the later of January 2, 2008 or the
10th business day after each of the conditions of this Agreement are fulfilled
or waived, a waiver of each of the conditions of this Agreement, or as soon as
reasonably practicable thereafter.  All transactions contemplated by this
Agreement shall, except as otherwise specified herein, be deemed to be effective
as of 12:01 a.m., Eastern Standard Time on the Closing Date.


1.5           Obligations and Liabilities Not Assumed.  As set forth below, it
is the intention of the parties that NCA will not have any obligations other
than the accounts payable set forth on the Closing Balance Sheet, as defined
below.


1.6           Closing Financial Documents.  At the Closing, the Sellers will
deliver to the Purchaser a balance sheet as of the close of business on the day
before the Closing Date (the “Closing Balance Sheet”), which shall be prepared
by the Sellers in accordance with generally accepted accounting principles
applied on a consistent basis (“GAAP”).  Such Closing Balance Sheet shall set
forth all assets, obligations and liabilities of any nature whatsoever of NCA as
of the date of such Closing Balance Sheet.


1.7           Section 338(h)(10) Election, Installment Sale.


(a)           NCA and each Seller shall join with Purchaser in making an
election under Section 338(h)(10) of the Internal Revenue Code of 1986, as
amended (the “Code”) (and any corresponding election under state and local tax
law) with respect to the purchase and sale of the Shares hereunder
(collectively, the “Section 338(h)(10) Election”).  Sellers shall include any
income, gain, loss, deduction or other tax items resulting from the Section
338(h)(10) Election on their tax returns to the extent required by law.


(b)           Purchaser, NCA and the Sellers agree that the purchase price and
liabilities of NCA will be allocated to the assets of NCA for purposes of the
Section 338(h)(10) Election and for all other purposes (including any tax or
financial accounting purpose) in a manner consistent with Schedule1.7(b)
hereto.  Purchaser, NCA and each Seller shall file all tax returns in a manner
consistent with such allocation.


(c)           Purchaser shall prepare and file all forms and documents required
in connection with the Section 338(h)(10) Election, including Internal Revenue
Service Form 8023 (or successor form), any required schedules thereto, and any
comparable forms and schedules that may be required under state law.  Purchaser
shall deliver a copy of the completed Form 8023 to each Seller.


(d)           Purchaser, NCA and each Seller shall be bound by the Section
338(h)(10) Election and the allocation set forth in Schedule 1.7(b) for all tax
purposes, shall file all tax returns in a manner consistent therewith and shall
take no position contrary thereto unless required to do so by applicable tax
laws.


(e)           It is the intention of the Sellers to report gain from the sale of
NCA’s assets that is deemed to occur as a result of the Section 338(h)(10)
election using the installment method set forth in Section 453 of the
Code.  Purchaser shall take no position inconsistent with the use by Sellers of
the installment method for any purpose, unless required to do so by applicable
tax laws.
 
1.8           Earn-Out.


(a)           Following each of the three annual anniversaries of NCA (or a
subsidiary of the Purchaser) receiving a trust department license under Florida
Statutes Section 660.26, each Seller shall have the right to receive his
pro-rata portion of $148,000 provided that NCA achieves the Milestones (as
defined below) during the prior twelve month period.  If NCA does not achieve at
least $441,600 of total revenue during the applicable twelve-month period, the
Earn-Out for such period shall be forfeited and the Sellers shall have no right
to receive such Earn-Out for such period.  If NCA does not achieve the
Milestones for any applicable twelve-month period, but does achieve at least
$441,600 of total revenue during such period, the Earn-Out for such period shall
be adjusted downwards by the percentage that equals the excess of $552,000 of
total revenue over total actual revenue for such twelve-month perod, divided by
$552,000.  All calculations of total revenue shall be on an accrual basis and in
accordance with GAAP.


For purposes of this Agreement, “Milestones” shall mean the achievement by NCA
of the following total revenue goals of NCA for the applicable twelve-month
period:


Applicable 12-Month Period
 
Total Revenue
   
Earn-Out
 
First Annual Anniversary
  $
552,000
    $
148,000
 
Second Annual Anniversary
  $
552,000
    $
148,000
 
Third Annual Anniversary
  $
552,000
    $
148,000
 



(b)           No later than forty-five days following the end of each applicable
twelve-month period, Purchaser shall prepare and deliver to each Seller its
calculation of the Earn-Out attributable to the financial performance of NCA for
the immediately preceding period. Within 30 days following Purchaser’s
notification to the Sellers of its calculation of the applicable Earn-Out the
Sellers shall deliver to Purchaser a notice of objection (an “Objection Notice”)
or a notice of acceptance (an “Acceptance Notice”) signed by each of the Sellers
with respect to the calculation of the Earn-Out. Purchaser shall provide the
Sellers and their accountants and other representatives, upon reasonable advance
notice, access to the books and records of the Company relating to the
calculation of the Earn-Out as may be reasonably requested by the Sellers.
Purchaser’s calculation of the Earn-Out shall be final and binding on the
parties if an Acceptance Notice is delivered to Purchaser or if no Objection
Notice is delivered to Purchaser within such 30 day period. Any Objection Notice
shall specify the items disputed, shall describe the reasons for the objection
thereof, shall state the amount in dispute and shall state Sellers’ calculation
of the Earn-Out. If an Objection Notice is given, the Sellers and Purchaser
shall consult with each other with respect to the objection. If the parties are
unable to reach agreement within 15 days after an Objection Notice has been
given, any unresolved disputed items shall be promptly referred to an accounting
firm mutually agreed to by the parties that has not previously performed work
for either the Sellers or Purchaser (the “Unrelated Accounting Firm”). The
Unrelated Accounting Firm shall be directed to render a written report on the
unresolved disputed issues as promptly as practicable (but in no event later
than 45 days following submission of the matter to the Unrelated Accounting
Firm) and to resolve only those issues of dispute set forth in the Objection
Notice. The resolution of the dispute by the Unrelated Accounting Firm shall be
final and binding on the parties. The fees and expenses of the Unrelated
Accounting Firm shall be borne equally between the Sellers and Purchaser;
provided, however, that if the Earn-Out calculated by one of the parties (the
“Differing Party”) pursuant to this subsection differs from the final
determination of the Unrelated Accounting Firm by more than twenty percent to
the detriment of such Differing Party, then such Differing Party shall be
responsible for the payment of all of the fees and expenses of the Unrelated
Accounting Firm.


(c)           If the Sellers deliver to Purchaser the Acceptance Notice referred
to in Section 1.8(b) or fail to deliver an Objection Notice within the 30 day
period required by Section 1.8(b) with respect to any Earn-Out, Purchaser shall
pay to the Sellers any amounts which Purchaser’s calculation shall indicate to
be owed to the Sellers within five business days after the delivery of such
Acceptance Notice or the expiration of such 30 day period, as the case may be.
Alternatively, if the Sellers deliver to Purchaser the Objection Notice referred
to in Section 1.8(b), within five business days after such delivery, Purchaser
shall pay the undisputed portion, if any, of the amount owed and, within five
business days after the resolution of any dispute by the parties or the
Unrelated Accounting Firm relating to the Objection Notice, Purchaser shall pay
the remainder owed, if any.


(d)           Upon the closing of a Change of Control, the Seller shall be
entitled to receive at such closing an amount equal to the balance of all
Earned-Out amounts as if NCA had achieved all Milestones for such twelve-month
period during which the Change of Control occurs as well as any subsequent
twelve-month period during the three annual anniversary periods referred to in
Section 1.8(a).  For purposes of this Agreement, a Change of Control shall mean
a merger in which the Purchaser is not the surviving entity, the acquisition of
the Purchaser by means of a merger, consolidation or purchase of 80% or more of
its outstanding shares, or the acquisition by any individual or group of
beneficial ownership of more than 50% of the outstanding shares of Purchaser
common stock.  The term “group” and the concept of beneficial ownership shall
have such meanings ascribed thereto as set forth in the Securities Exchange Act
of 1934, as amended (the “1934 Act”), and the regulations and rules thereunder.




ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLERS


The Sellers hereby jointly and severally, represent and warrant to Purchaser as
follows:


2.1           Ownership.


(a)           The authorized capital stock of NCA consists of 200 shares of
common stock, par value $.01 per share.  The only outstanding shares of capital
stock of NCA are the Shares, all of which are validly issued, fully paid and
non-assessable, and owned by the Sellers.  No other person holds any option,
warrant or other right of any nature to subscribe for, purchase or otherwise
acquire any shares of the capital stock or other securities of NCA or any
securities convertible into or exchangeable for shares of capital stock or other
securities of NCA, or any agreement or contract granting or reserving any such
right.


(b)           The Sellers are the sole record and beneficial owners of and have
the full right, power and authority to vote, sell, transfer and deliver the
Shares to Purchaser pursuant to this Agreement, and no other person holds any
option, warrant or other right of any nature to subscribe for, purchase or
otherwise acquire any of the Shares or any securities convertible into or
exchangeable for any of the Shares.  The certificates representing the Shares
are valid and genuine and the delivery of such certificates will transfer to
Purchaser legal and valid title to the Shares free and clear of all
Encumbrances.


2.2           Authority; Binding Effect.  The Sellers have the requisite power,
authority and competency to execute and deliver this Agreement and all Ancillary
Documents, and to consummate the transactions contemplated hereby and thereby,
and no other action or proceeding on the part of any person is necessary to
authorize such execution, delivery and performance and the consummation of the
transactions contemplated hereby and thereby.  This Agreement is, and on the
Closing Date each of the Ancillary Documents will be, the valid and binding
obligation of the Sellers, enforceable against Sellers in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting creditors' rights generally or by
general principles of equity.


2.3           No Conflict or Violation.  The execution, delivery and performance
by Sellers of this Agreement and each of the Ancillary Documents, does not, and
the consummation by Sellers of the transactions contemplated hereby or thereby
will not, with or without the giving of notice or the lapse of time or both:


(a)           violate in any material respect any provision of any law;


(b)           conflict with or result in a violation or breach of, or constitute
or result in a default under, any of the terms, conditions or provisions of (i)
Order of any agency or court to which either Sellers or NCA is subject or by
which either of them or any of their respective assets or businesses is bound,
or (ii) any Permit held by NCA or by which NCA or its assets or business is
bound;


(c)           require any Consent of or filing with or giving of notice to any
agency or any other person not a party to this Agreement, other than to (i)
existing clients of NCA, (ii) the State of Florida Office of Financial
Regulation, and (iii) the Securities and Exchange Commission; or


(d)           violate, or be in conflict with or constitute a default under, or
permit the termination of any provision of or result in the acceleration of (or
give the right to accelerate) the maturity or performance of any obligation of
Sellers or NCA or result in the creation or imposition of any Encumbrance upon
any of their respective assets, properties or business under any Contract to
which either of them is a party or by which any of their respective assets,
property or businesses is bound.


2.4           Litigation.    There is no litigation pending or threatened, by or
before any agency or court against Sellers or by which any Seller is or may be
bound or to which the assets, properties or business of Sellers are or may be
subject; nor to the best knowledge of Sellers is there any basis for any such
litigation.


2.5           Untrue Statements and Omissions.  No representation or warranty
contained in Article II of this Agreement and no schedule, document, agreement
or instrument delivered by Sellers or NCA contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.


2.6           Organization, Standing and Authority.


(a)           NCA is a corporation duly organized and existing, and its status
is active, under the laws of the State of Florida and has all requisite
corporate power and authority to own, lease and operate its assets and property
and to carry on the Purchased Business and operations related thereto as
heretofore conducted.  NCA is duly qualified or otherwise authorized as a
foreign corporation to transact business and is in good standing in each
jurisdiction set forth in Schedule 2.6, which are the only jurisdictions in
which such qualification or authorization is required by law in connection with
its business, except those jurisdictions in which the failure of NCA to be so
qualified or authorized would not constitute a Material Adverse Change.  Except
as set forth in Schedule 2.6, NCA does not file or is required to file any tax
or similar returns in any other jurisdiction based upon the ownership or use of
property therein or the derivation of income therefrom.  NCA has heretofore
delivered to Purchaser the articles of incorporation and bylaws of NCA, as
amended to date, certified by the Secretary of NCA as in effect on the date
hereof and which are true, complete and correct, and NCA is not in violation of
any of the provisions thereof.


(b)           NCA is a registered investment advisor under the Investment
Advisors Act of 1940 and the Florida Securities and Investor Protection Act
(collectively, the “Advisor Acts”), and has in effect all federal, state and
local authorizations, Permits and approvals necessary for it to carry on its
business as it is now conducted.


2.7           Subsidiaries and Other Interests.  NCA has no direct or indirect
Subsidiaries, or owns directly or indirectly any shares of stock or other equity
interests in or of any person.  For purposes of this Agreement, “Subsidiary”
means any corporation, limited liability company or other entity of which NCA
owns securities, units or other membership or ownership interests having a
majority of the ordinary voting power, directly or through one or more
Subsidiaries, to elect the board of directors or managers.


2.8           Assets.  The Assets include all tangible and intangible property
regularly used by NCA in the operation of its business.


2.9           Ownership of Assets.


(a)           NCA has good, valid and marketable title to all of the Assets or,
in the case of leased properties included in the Assets, valid leasehold rights
as lessee, free and clear of all Encumbrances, and the Assets at the Closing
will be free and clear of any and all Encumbrances.


(b)           All equipment and tangible assets included in the Assets (other
than inventories) are useable in or useful to NCA in the ordinary course of its
business and are in operating condition and in a state of reasonable maintenance
and repair to the extent necessary for the operation of the Purchased Business
as of the date hereof.


(c)           The inventory reflected in the Assets are in good condition,
useable in or useful to the Purchased Business in the ordinary course and are
not damaged, obsolete or in excess of reasonable requirements.


(d)           The accounts receivable reflected in the Closing Balance Sheet are
the result of bona fide sales and will be collectible in amounts not less than
the aggregate amounts set forth in the Closing Balance Sheet.


2.10           Authority; Binding Effect.  NCA has the requisite corporate power
and authority to execute and deliver this Agreement and any other agreements,
instruments and documents to be executed and delivered by it pursuant to this
Agreement (“Ancillary Documents”), and to consummate the transactions
contemplated hereby and thereby.  Such execution, delivery and performance by
NCA has been duly authorized by all requisite corporate action on the part of
the Board of Directors and, to the extent necessary, the shareholders, of NCA,
and no other action or proceeding on the part of any Person is necessary to
authorize such execution, delivery and performance and the consummation of the
transactions contemplated hereby and thereby.  This Agreement is, and on the
Closing Date the Ancillary Documents to which NCA is to be a party will be, a
valid and binding obligation of NCA, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting creditors’ rights
generally or by general principles of equity.


2.11           No Conflict or Violation.  Neither the execution, delivery and
performance by NCA of this Agreement and each of the Ancillary Documents to
which it is a party, nor the consummation by NCA of the transactions
contemplated hereby or thereby, will, with or without the giving of notice or
the lapse of time or both:


(a)           violate in any material respect any applicable law;


                                (b)           conflict with or result in a
breach of or constitute or result in a default under any of the terms,
conditions or provisions of (i) the articles of incorporation or bylaws of NCA,
or (ii) any judgment, order, injunction or decree of any domestic or foreign
court, governmental authority or self-regulatory authority (an “Order”), to
which it is subject or by which NCA or its assets, property or business is
bound;


(c)           require any Permit or any consent, approval, notice, action,
authorization or waiver of or filing with or giving of notice to any domestic or
foreign governmental or regulatory authority or any other Person not a party to
this Agreement (“Consent”); or


(d)           violate, or be in conflict with or constitute a default under, or
permit the termination of any provision of or result in the acceleration of (or
give the right to accelerate) the maturity or performance of any obligation of
NCA or result in the creation or imposition of any Encumbrance upon any of its
assets, properties or business under, any Contract to which it is a party or by
which its assets, property or businesses is bound or any Permit held by NCA or
by which it or any of its assets, properties or businesses is bound.


2.12           Tax Matters.  NCA has filed and has had since its inception, in
effect a valid election as an S corporation pursuant to the applicable
provisions of the Code.  NCA has duly filed with the appropriate federal, state,
and local governmental agencies all tax returns and reports required to be filed
by NCA and has paid in full all taxes shown to be due on such tax returns and
reports.  There are no tax liens, whether imposed by any federal, state or local
taxing authority, outstanding against any of the Assets or the Purchased
Business.


2.13           Contracts.  Schedule 2.13 sets forth all Contracts to be included
in the Assets.  NCA has delivered or made available to Purchaser true and
complete copies of each such Contract which is in writing and, in the case of
any such Contracts not reduced to writing, has provided to Purchaser a written
summary of the material terms thereof.  Except as otherwise specified on
Schedule 2.13 (i) each such Contract listed on Schedule 2.13 is the valid,
binding and enforceable obligation of NCA; (ii) NCA is not in default under any
such Contract and (iii) no event which, with the giving of notice or the lapse
of time or both, has occurred which would become a default under any such
Contract.  Except as set forth on Schedule 2.13 the consummation of the
transactions contemplated by this Agreement will not require the Consent of any
Person pursuant to any such Contract, in connection with the sale of the Shares
to Purchaser or otherwise, or give rise to the right to terminate any such
Contract; and NCA has not received any notice from any other party to any such
Contract of the termination or threatened termination thereof or that any such
Consent is required, nor does NCA have any knowledge of any event which would
allow any such other party to terminate any such Contract or cause any such
Consent to be required.


2.14           Litigation.


(a)           There is no claim, action, suit, proceeding, arbitration,
investigation, hearing (each and all of the foregoing being herein referred to
as “Litigation”), pending, or to the knowledge of NCA threatened, by or before
any court or governmental or  administrative authority or private arbitration
tribunal: (i) against NCA; (ii) by which NCA is or may be bound or to which the
Assets or the Purchased Business are or may be subject; or (iii) to restrain or
prevent the carrying out of the transactions contemplated by this Agreement or
which might affect the right of Purchaser to own, operate or control the Assets
and the Purchased Business on or after the Closing Date nor to the knowledge of
NCA is there any basis for any Litigation.


(b)           Neither NCA nor any of its properties or assets is subject to or
bound by any Order, or to the knowledge of NCA is the subject of any
investigation by any federal, state, foreign or other governmental or regulatory
body, nor has NCA received any notice of claim that it is in violation of any
Order.  Neither NCA nor any of its respective officers, directors, employees or,
to the knowledge of NCA, any of NCA’s agents, is permanently or temporarily
enjoined or barred by any Order from engaging in or continuing any conduct or
practice incident to the Purchased Business.


2.15           Identification Property Rights.  Schedule 2.15 sets forth a list
of all Identification Property Rights of NCA included in the Assets, which
constitute all Identification Property Rights necessary for the operation of the
Purchased Business.  Except as otherwise specified on Schedule 2.15:


(a)           NCA owns or uses the trademarks, trade names and service marks
listed on Schedule 2.15, each of which is in use by NCA and, no other Person
owns any interest in such trademarks, trade names and service marks;


(b)           No royalty, license, consent fee or consideration is payable by
NCA in connection with the ownership or use of any such Identification Property
Rights;


(c)           All such Identification Property Rights of NCA are free and clear
of any Encumbrances and are fully assignable to Purchaser under the terms of
this Agreement without notice to, or the Consent of, any other Person; and


(d)           To the knowledge of NCA, no other person is using such trademarks,
trade names and service marks.


2.16           Books and Records.  The books and records of NCA are accurate and
complete in all material respects and accurately reflect the basis for the
financial position and results of operations of NCA contained in the Financial
Statements referred to in Section 2.21 hereof.


2.17           Compliance With Laws.  NCA has complied in all material respects
with, and is not in default in any material respect under, applicable laws
including, but not limited to, the Advisor Acts.  NCA has not received notice of
any violation or alleged violation of any applicable law relating to the
Purchased Business nor is NCA aware of any basis for any such claimed violation.


2.18           Assignment.  No Consent of any Person is needed which has not
been obtained in order to permit the valid sale, transfer and assignment by
Sellers to Purchaser of the Shares.


2.19           Financial Statements; No Material Adverse Change.  Attached as
Schedule 2.19 are the unaudited balance sheet of NCA dated as of October 31,
2007 and the related unaudited income statement for the period ended October 31,
2007 (the “Financial Statements”).  The Financial Statements were prepared in
accordance with GAAP, are in accordance with the books and records of NCA, and
fairly present the separate financial position and results of operations of NCA
at the respective dates and for the period indicated.  Since the date of the
October 31, 2007 Financial Statements, there has occurred, and as of the Closing
Date there shall have occurred, no Material Adverse Change with respect to the
Assets.  For purposes of this Agreement, “Material Adverse Change” means any
circumstances or events which, either singly or in the aggregate, has had or
could reasonable be anticipated to have a material and adverse effect on
NCA,  the Purchased Business or its prospects or properties.  At the Closing,
NCA shall have no obligations, liabilities, or accounts or amounts payable
except as included in the accounts payable amount set forth in the Closing
Balance Sheet.


2.20           Liability.  Except for losses, claims, damages and expenses
adequately covered by NCA’s insurance or included in the accounts payable amount
on the Financial Statements, there are not any liabilities of NCA, fixed or
contingent, asserted and arising out of or based upon incidents occurring on or
before the Closing with respect to any service rendered by NCA, on or before the
Closing.


2.21           Real Property; Leases.


(a)           NCA does not own, or have legal or equitable title in, any real
property.


(b)           Except as specified in Schedule 2.21, NCA does not have any
leasehold interest in, or any right, option or other interest in, any real
property.


(c)           With respect to the leases referred to in Schedule 2.21, no
default or event of a default on the part of NCA as lessee, and no default or
event of default on the part of the lessor, under the provisions of any said
leases, and no event which with the giving of notice or passage of time, or
both, would constitute such default or event of default on the part of NCA, or
on the part of any such lessor, has occurred and is continuing unremedied or
unwaived.


(d)           The buildings and improvements used by NCA, and the operations and
maintenance thereof as now operated and maintained, do not (i) contravene any
zoning or building law or ordinance or other administrative regulation or (ii)
violate any provision of federal, state or local law, the effect of which
materially interferes with or prevents the continuing use of such properties for
the purposes for which they are now being used, or would materially affect the
value thereof.  All of the buildings, structures and building related equipment
of NCA used in the Purchased Business and included in the Assets are in
operating condition and in a state of reasonable maintenance and repair to the
extent necessary for the operation of the Purchased Business.


(e)           There exists no pending or threatened condemnation, eminent domain
or similar proceeding with respect to, or which could affect, any real property
leased by NCA.


2.22           Employees.  NCA does not have any oral or written contracts of
employment with any employee of NCA which are not terminable at will and NCA is
not a party to or subject to any collective bargaining agreements and has not
been a party to or subject to any collective bargaining agreements with any
labor unions.  A true and correct statement of the names, employment status
(part time or full as determined by NCA), and rates of compensation (including
salaries, wages and commissions and including bonuses and deferred compensation,
and any amounts required to be paid or expected to be payable in the remainder
of NCA’s current fiscal year for such fiscal year or any other fiscal year of
NCA to each such person, and not paid as of the Closing) of all employees of NCA
is set forth on Schedule 2.22.  NCA has complied in all respects with all
applicable federal, state, and local laws, ordinances, rules and regulations and
requirements relating to the employment of labor, including but not limited to
the provisions thereof relative to wages, hours, collective bargaining, payment
of Social Security, unemployment and withholding taxes, and equal employment
opportunity.  NCA is not liable for any arrears of wages or any taxes or
penalties for failure to comply with any of the foregoing.  NCA has not entered
into, and is not obligated to enter into, any agreement relating to the payment
of vacation pay or severance pay to any employee and NCA does not have any
obligation to any employees to provide them with pay for vacation time, except
for vacation pay payable in the ordinary course of business.  NCA has not
received notice from any employee of NCA that any such employee is terminating
his or her employment with NCA.  Schedule 2.22 describes the severance policy
and practices of NCA covering employees of NCA.


2.23           Employee Benefit Plans.  Schedule 2.23 contains a list of all
employee benefit plans, arrangements and agreements currently maintained or
contributed to by NCA for the benefit of employees of NCA (the “Plans”).  No
Plan is subject to the provisions of Title IV of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).  Any of the Plans that is subject to
ERISA is in compliance with ERISA in all material respects; neither NCA nor any
Plan has engaged in a transaction in connection with any Plan that could result
in the imposition of a material civil penalty under Section 409 or 502(i) of
ERISA or a material tax under Section 4975 or 4976 of the Internal Revenue Code
of 1986, as amended (the “Code”).  No Plan (other than one which is an employee
pension benefit plan within the meaning of Section 3(2)(A) of ERISA) provides
benefits (including without limitation, death, health or medical benefits)
(whether or not insured) with respect to current or former employees of NCA
beyond their retirement or other termination of service with NCA, other than (a)
coverage mandated by applicable law, (b) deferred compensation benefits which
have been accrued as liabilities on the books of NCA or (c) benefits the full
cost of which is borne by the current or former employees (or
their  beneficiaries).  NCA has performed or caused to be performed all material
obligations required to be performed under or with respect to such Plan
(including the making when due of all contributions) required by law or
otherwise and has timely compiled with the material terms of each Plan and with
all material requirements of all laws, rules and regulations (including, but not
limited to, ERISA and the Code) which are applicable to each plan.  There are no
actions, suits or claims pending (other than routine claims for benefits) or
threatened against any Plan, nor does any basis therefor exist.


2.24           Customers’ Agreements.  Attached as Schedule 2.24 is a true and
complete copy of the following:


(a)           Customers’ agreements for NCA’s services; and


(b)           Any outstanding proposal by NCA for the provision of NCA’s
services to a third party.


2.25           Customer List.  Sellers represent that all names and addresses of
NCA customers related to its business will on the Closing Date be transferred to
the exclusive possession of Purchaser, and that NCA has not transferred such
names and addresses to its officers, directors, shareholders or any other
Person.


2.26           Sales and Use Taxes.  The sale by Seller of the Shares will not
result in the imposition of or liability for any sales, use or other taxes on
NCA or the Purchaser and, if such taxes are imposed or liability therefor
incurred or asserted, Sellers will indemnify and hold Purchaser harmless
therefrom; except to the extent that any such tax is imposed solely as a result
of the Section 338(h)(10) Election, in which case the Purchaser shall indemnify
and hold the Sellers harmless from such taxes.


2.27           Trade Secrets.  Sellers (i) shall cooperate with Purchaser in
disclosing and delivering to Purchaser all customer lists, analyses, reports and
recommendations prepared for customers or potential customers, price lists,
computer programs, processes, methods, ideas, inventions or devices and
specifications relating to the business of NCA and other information of a secret
or confidential nature and all records, engineering plans and specifications,
formulas, know-how, technical data, manufacturing processes, secrets, new
product development, research data, and other information used in the business
of NCA, (ii) shall cooperate with Purchaser in connection therewith after the
Closing Date in such manner as may reasonably be required by Purchaser, and
(iii) shall not divulge, publish or otherwise reveal to any other person, firm
or corporation, or use for its own benefit, for any reason whatsoever, any of
the foregoing without first obtaining the prior written consent of Purchaser.


2.28           Sellers’ Assistance.  Sellers will provide assistance to the
Purchaser in connection with the operation of NCA’s business for a period of 90
business days following the Closing (without any cost to NCA or the Purchaser)
and, thereafter, will cooperate with Purchaser, at the request of Purchaser and
upon reasonable payment to the Sellers, in furnishing information, evidence,
testimony and other assistance in connection with any actions, proceedings,
arrangements or disputes involving NCA whether based upon contracts,
arrangements, or acts of NCA which were in effect or occurred on or prior to the
Closing Date or otherwise.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants to Sellers as follows:


3.1           Authority; Binding Effect.  Purchaser has the requisite power and
authority to execute and deliver this Agreement and any Ancillary Documents to
be executed and delivered by it pursuant to this Agreement, and to consummate
the transactions contemplated hereby and thereby.  This Agreement and the
Ancillary Documents to which Purchaser is to be a party on the Closing Date will
be, valid and binding obligations of Purchaser, enforceable against it in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
creditors’ rights generally or by general principles of equity.


                      3.2           No Conflict or Violation.  Neither the
execution, delivery and performance by Purchaser of this Agreement and each of
the Ancillary Documents to which it is a party, nor the consummation by
Purchaser of the transactions contemplated hereby or thereby, will, with or
without the giving of notice or the lapse of time or both:


(a)           violate in any material respect any applicable law; or


(b)           require any Permit or Consent.


3.3           Untrue Statements and Omissions.  No representation or warranty
contained in Article III of this Agreement or in any schedule, document,
agreement or instrument of Purchaser contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.


3.4           Organization, Standing and Power.  The Purchaser is a duly
registered bank holding company under the Bank Holding Company Act of 1956, as
amended, and is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Florida, and has the corporate power and
authority to carry on its business as now conducted and to own, lease and
operate its assets and to incur its liabilities.  The Purchaser  is duly
qualified or licensed to transact business as a foreign corporation in good
standing in the states of the United States and foreign jurisdictions where the
character of its assets or the nature or conduct of its business requires it to
be so qualified or licensed, except for such jurisdictions in which the failure
to be so qualified or licensed is not reasonably likely to have, individually or
in the aggregate, a Material Adverse Effect on the Purchaser.


3.5           Availability of Purchase Price.  The Purchaser has, and at the
Closing and at the time of the payment of any Earn-Out will have, sufficient
cash to satisfy the Purchaser’s obligations under this Agreement.


ARTICLE IV
 POST-CLOSING COVENANTS


4.1           Post-Closing Covenants.


(a)           General.  In case at any time after the Closing any further action
is legally necessary or reasonably desirable (as determined by Purchaser) to
carry out the purposes of this Agreement, each of the Sellers will take such
further action (including the execution and delivery of such further instruments
and documents) as Purchaser reasonably may request.  The Sellers acknowledge and
agree that from and after the Closing, NCA will be entitled to possession of all
documents, books, records, agreements, and financial data of any sort relating
to NCA, which shall be maintained at the main office of NCA; provided, however,
that the Sellers shall be entitled to reasonable access to and to make copies of
such books and records at their sole cost and expense and NCA will maintain all
of the same for a period of at least two (2) years after Closing.  The Sellers
further agree to convey all rights to any Identification  Property Rights
reasonably related to the business of NCA to NCA.


(b)           Transition.  For a period of three (3) years following Closing,
the Sellers will not take any action (or cause any such action to be taken by
another Person) that primarily has the effect of discouraging any vendor,
lessor, licensor, customer, independent contractor or consultant, subcontractor,
supplier, business partner or other business associate of NCA from maintaining
the same business relations with NCA after the Closing as it maintained with NCA
prior to the Closing.  For a period of three (3) years following Closing, the
Sellers will refer all customer inquiries relating to the Purchased Business to
NCA.


(c)           Confidentiality.  Except as otherwise required in the performance
of their employment duties to NCA during the term of this Agreement and
thereafter, the Sellers will treat and hold in confidence and not disclose all
Confidential Information and refrain from using any of the Confidential
Information except in connection with this Agreement or otherwise for the
benefit of NCA for a period of three (3) years from the date of this Agreement,
and deliver promptly to NCA or destroy, at the written request and option of
NCA, all tangible embodiments (and all copies) of the Confidential Information
which are in their possession except as otherwise permitted herein.  In the
event that any Seller is requested or required (by oral question or written
request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar legal proceeding) to disclose
any Confidential Information, such Sellers will notify NCA promptly of the
request or requirement.  For purposes of this Agreement, the term “Confidential
Information” means (i) the terms and provisions of this Agreement and (ii) all
information which is the subject of reasonable efforts by NCA to maintain its
non-public character or to otherwise prevent such information from being
publicly disclosed, and trade secrets of NCA including, without limitation, any
of same comprising the identity, lists or descriptions of any of NCA’s
customers, referral sources or organizations; financial statements, cost reports
or other financial information; contract proposals or bidding information;
business plans and training and operations methods and manuals;  personnel
records; fee structure; and management systems, policies or procedures,
including related forms and manuals.  Confidential Information shall not include
any information (a) which is disclosed pursuant to subpoena or other legal
process, (b) which is subsequently disclosed to any third party not in breach of
a confidentiality agreement, or (c) which becomes publicly known or disclosed in
any other way through no fault of the Sellers.


(d)           Covenant Not to Compete; Non-Solicitation Agreement.  For and in
consideration of the aggregate consideration paid to the Sellers hereunder each
of the Sellers covenants and agrees as follows:


(i)           For a period of three (3) years from and after the Closing Date,
each Seller agrees that he will not, directly or indirectly without the prior
written consent of NCA, (i) own, manage, control, render services for, or in any
manner engage, or become associated with, any business that provides services,
or engages in business, similar to that provided or conducted by NCA prior to
the Closing Date, in the Counties of Collier, Lee, Sarasota or Monroe, in the
State of Florida, (ii) service or solicit any business competing with NCA’s
business from any customer of NCA, (iii) induce, request or advise any customer,
client, supplier, licensee or other  business relation of NCA to withdraw,
curtail or cancel such customer’s business with NCA, or in any way interfere
with the relationship between any such customer, client, supplier, licensee, or
business relation and NCA, or (iv) solicit or attempt to solicit, or hire away
any person employed by NCA or any person who as an independent contractor
performed services on behalf of NCA prior to the Closing Date, or in any way
unlawfully interfere with the relationship between NCA and any employee or
independent contractor thereof; provided, however, that no owner of less than
five percent (5%) of the outstanding stock of any publicly traded corporation
shall be deemed to engage solely by reason thereof in any of its businesses.


(e)           Tax Returns.  The Sellers shall cause NCA to file with the
appropriate governmental authorities all Tax Returns required to be filed by it
for any taxable period ending prior to the Closing Date and NCA shall remit any
Taxes due in respect of such Tax Returns. In addition, the Sellers shall cause
to be prepared a short period tax return for NCA covering the period January 1,
2007 through the Closing Date.  The cost of preparation of such short period tax
return shall be paid for by Seller, without impact to the purchase price payable
to the Sellers pursuant to Section 1.3 of this Agreement.  The Sellers shall
provide drafts of the completed tax returns for NCA to Purchaser for its review
a reasonable time prior to the filing of such tax returns, and shall permit
Purchaser to comment on such tax returns, and shall make such revisions as are
reasonably requested by Purchaser prior to filing (so long as same are
reasonably agreed to by Sellers’ accountant and are in accordance with all
applicable laws).


(f)           Transfer Taxes.  The Sellers shall be responsible for all stock
transfer or gains taxes imposed on the Sellers incurred in connection with this
Agreement.  The Purchaser shall be responsible to pay to the Sellers an amount
equal to the income taxes imposed on the Sellers as a result of the sale of
Shares with the Section 338(h)(10) Election in effect less the amount of income
taxes the Sellers would have paid if the Section 338(h)(10) Election had not
been made.  Any disagreement between the Sellers and the Purchaser as to the
amount of any additional income taxes contemplated by the preceding sentence
shall be resolved by the Sellers and the Purchaser within a period of 30 days
following the delivery by the Sellers to the Purchaser of the calculation of
such additional income taxes, accompanied by information and documentation in
support of such calculation.  If the parties are unable to reach agreement
within such 30-day period, any unresolved items shall be promptly referred to
the Unrelated Accounting Firm which shall have 45 days thereafter to finalize
the calculation of the additional income taxes, which calculation shall be final
and binding on the parties.  The fees and expenses of the Unrelated Accounting
Firm shall be borne equally by the Sellers and the Purchaser; provided, however,
that if the amount calculated by one of the parties (the “Different Party”)
pursuant to this subsection differs from the final calculation by more than 20%
to the detriment of such Different Party, then such Different Party shall be
responsible for the payment of all the fees and expenses of the Unrelated
Accounting Firm.


(g)           Litigation Support.  In the event and for so long as any Party is
actively contesting or defending against any claim, suit, action or charge,
complaint, or demand in connection with (i) any transaction contemplated under
this Agreement or (ii) any fact, circumstance, status, condition, activity,
practice, occurrence, event, action, failure to act, or transaction on or prior
to the Closing Date involving NCA, each of the Sellers will cooperate and make
reasonably available themselves or their personnel, as applicable, and provide
such reasonable testimony and access to their books and records as shall be
necessary in connection with the contest or defense.


(h)           Employment and Compliance Agreements.  Following the Closing, the
Sellers shall use their best efforts to assist NCA in obtaining duly executed
and delivered employment agreements from each of the employees of NCA designated
by Purchaser, covering matters including without limitation non-solicitation and
confidentiality.


ARTICLE V
CONDITIONS TO CONSUMMATION OF THE PURCHASE OF SHARES


Consummation of the Closing is conditioned upon:


5.1           Regulatory Approvals.  Procurement by Purchaser of all requisite
approvals and consents of regulatory authorities, for the consummation of the
sale of Shares and the expiration of applicable statutory waiting periods
relating thereto, provided, however, that no such approval or consent shall have
imposed any condition or requirement which would so materially and adversely
impact the economic or business benefits to Purchaser of the transactions
contemplated by this Agreement that, had such condition or required been known,
such party would not, in its judgment, have entered into this Agreement.


5.2           Third Party Consents.  All consents or approvals of all persons
(other than regulatory authorities) required for the consummation of the sale of
Shares shall have been obtained and shall be in full force and effect, unless
the failure to obtain any such consent or approval is not reasonably likely to
have, individually or in the aggregate, a material adverse effect on  NCA.


5.3           No Prohibition.  There not being in effect any law, order, decree
or injunction of any court or agency of competent jurisdiction that restrains,
enjoins or otherwise prohibits or makes illegal consummation of the sale of
Shares or which could be reasonably expected to result in a material diminution
of the benefits of the transaction to Purchaser, and there shall not be pending
or threatened on the date of Closing any action or proceeding which could
reasonably be expected to result in the enactment or issuance of any such law,
order, decree or injunction.


5.4           Litigation.  No action, suit, or proceeding shall be pending or
threatened before any court or administrative agency of any federal, state,
local or foreign jurisdiction wherein an unfavorable judgment, order, decree,
stipulation, injunction or charge could (a) prevent consummation of any of the
transactions contemplated by the Agreement, (b) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation, or (c)
affect adversely the right after the date of Closing of Purchaser to own,
operate, or control substantially all of the assets and operations of NCA.


5.5           Representations, Warranties and Covenants.  (i) Each of the
representations and warranties contained herein of any party being true and
correct as of the date of this Agreement and upon the date of Closing with the
same effect as though all such representations and warranties had been made on
the date of Closing, except for any such representations and warranties made as
of a specified date, which shall be true and correct as of such date, (ii) each
and all of the agreements and covenants contained herein of any party to be
performed and complied with pursuant to this Agreement and the other agreements
contemplated hereby prior to the date of Closing shall have been duly performed
and complied with in all material respects, and (iii) each of Sellers and
Purchaser shall have received a certificate signed by it and dated the date of
the Closing, to such effect.


5.6           Employment Agreements.  In addition, the obligation of Purchaser
to consummate the sale of Shares is subject to the execution by each of the
Sellers, concurrently with the Closing, of an employment agreement with
Purchaser in the form of that attached to this Agreement as Exhibit 5.6(b).


ARTICLE VI
THE CLOSING


The Closing; Closing Date.  The Closing shall constitute the acts which take
place on the Closing Date by which the transactions contemplated by this
Agreement are consummated.


On the Closing Date, at the Closing, the parties shall exchange documents as
follows:


6.1           Sellers shall deliver to Purchaser:


(a)           The certificates for the Shares, duly endorsed for transfer, or
accompanied by duly executed assignments separate from the certificate or other
documentation reasonably requested by Purchaser to transfer the Shares in the
stock records of NCA, transferring to the Purchaser full and exclusive ownership
of the Shares


(b)           Such further instruments of assignment, conveyance or transfer or
other documents as Purchaser or its counsel may reasonably request to assure the
full and effective assignment and transfer to it of the Shares and ownership and
control of the assets owned by NCA and all the right, title and interest therein
and to assure the effective carrying out of the transactions contemplated hereby
(collectively, the “Ancillary Documents”).


6.2           Purchaser shall deliver each Seller:


(a)           The Seller’s pro-rata portion of the cash portion of the Purchase
Price payable at the Closing.


(b)           Such further instruments or other documents as NCA or its counsel
may reasonably request to assure the effective carrying out of the transactions
contemplated hereby.


6.3           The Purchaser and the Seller shall agree upon the computation of
the Closing Balance Sheet.


6.4           NCA and each of the Sellers shall enter into the Employment
Agreement in the form of that attached to this Agreement as Exhibit 5.6(b).


6.5           All closing documents shall be in form and substance reasonably
satisfactory to counsel for the respective parties.


ARTICLE VII
SURVIVAL OF REPRESENTATIONS, WARRANTIES
AND AGREEMENTS; EXPENSES AND INDEMNIFICATION


7.1           Survival.  All representations, warranties, covenants and
agreements of Sellers and Purchaser contained in this Agreement and the
Ancillary Documents shall survive the Closing and the consummation of the
transactions contemplated by this Agreement.


7.2           Expenses.


(a)           Whether or not the transactions contemplated by this Agreement are
consummated, each party hereto shall pay all of such party’s own fees and
expenses incident to the negotiation, preparation and execution of this
Agreement, including the fees and expenses of such party’s own legal counsel,
accountants and other advisors.


(b)           Sellers shall pay all sales or other transfer, stamp or similar
taxes incurred in connection with the sale, transfer and assignment of the
Shares to Purchaser.


7.3           Indemnification of Purchaser.  From and after the Closing Date,
Sellers shall jointly and severally, indemnify and hold Purchaser and NCA and
its post-Closing directors, officers, employees, agents and affiliates (each a
“Purchaser Protected Party”) harmless from and against any and all damages,
losses, deficiencies, liabilities, obligations, commitments, costs or expenses
of any kind or nature (including legal and other expenses reasonably incurred in
investigating and defending against the same) (“Reimbursable Amounts”) incurred
by any Purchaser Protected Party resulting directly or indirectly from:


(a)           any untrue statement contained in any of the representations or
warranties made by Sellers in this Agreement or in any Ancillary Documents;


(b)           any failure by Sellers to comply with the covenants or agreements
of NCA contained in this Agreement or in any Ancillary Documents;


(c)           any and all claims against NCA or the Purchaser for any amounts in
excess of the liabilities set forth on the Closing Balance Sheet and any
liability or expense of NCA arising before the Closing Date to the extent not
included in the liabilities set forth in the Closing Balance Sheet;


(d)           any and all claims arising from the conduct by NCA of its business
and/or its ownership or operation of the Assets prior to the Closing Date; or


(e)           any and all claims arising from the employment by NCA of any
employees of NCA prior to the Closing Date, and any claims relating to severance
or to termination of such employees.


7.4           Indemnification of Sellers.  From and after the Closing Date,
Purchaser shall indemnify and hold Sellers (each a “Sellers Protected Party”)
harmless from and against any and all Reimbursable Amounts incurred by any
Sellers Protected Party resulting directly or indirectly from:


(a)           any untrue statement contained in any of the representations and
warranties made by Purchaser in this Agreement or in any Ancillary Documents;


(b)           any failure by Purchaser to comply with the covenants or
agreements of Purchaser contained in this Agreement or in any of the Ancillary
Documents;


(c)           any and all claims arising from the conduct by NCA of its business
and/or its ownership or operations of the Assets after the Closing Date.


7.5           Indemnification for Third Party Claims.  The following procedures
shall be applicable with respect to indemnification for third party claims
arising in connection with any provision of this Agreement:


(a)           Promptly after receipt by the party seeking indemnification
hereunder (an “Indemnitee”) of written notice of the assertion or the
commencement of any claim, liability or obligation by a third party, whether by
legal process or otherwise (a “Claim”), with respect to any matter referred to
in Section 7.3 or Section 7.4 hereof, as the case may be, the Indemnitee shall
give written notice thereof (the “Notice”) to the persons from whom
indemnification is sought pursuant hereto (an “Indemnitor”) and shall thereafter
keep the Indemnitor reasonably informed with respect thereto, provided that
failure of the Indemnitee to give the Indemnitor prompt notice as provided
herein shall not relieve the Indemnitor of its obligations hereunder unless such
failure alone and not in conjunction with other factors results in (i) a default
judgment, (ii) the expiration of the time to answer a complaint, or (iii) the
inability of the Indemnitor to adequately defend against such Claim.  In case
any such Claim is brought against any Indemnitee, the Indemnitor shall be
entitled to assume the defense thereof, by written notice of its intention to
the Indemnitee within thirty (30) days after receipt of Notice, with counsel
reasonably satisfactory to the Indemnitee at the Indemnitor’s own
expense.  Notwithstanding the assumption by the Indemnitor of the defense of any
Claim as provided in this Section 7.5(a), the Indemnitee shall be permitted to
join in the defense of such claim and to employ counsel at its own expense.


(b)           If the Indemnitor shall fail to notify the Indemnitee of its
desire to assume the defense of any such Claim within the prescribed period of
time, or shall notify the  Indemnitee that it will not assume the defense of any
such Claim, then the Indemnitee shall assume the defense of any such Claim, in
which event it may do so in such manner as it may deem appropriate.  The
Indemnitor shall be permitted to join in the defense of such Claim and to employ
counsel at its own expense.


(c)           No Indemnitee shall make any settlement of any Claim which would
give rise to liability on the part of an Indemnitor hereunder without the
written consent of the Indemnitor, which consent shall not be unreasonably
withheld.  If a firm written offer is made to settle a Claim and the Indemnitor
desires to accept such settlement offer, but the Indemnitee elects not to
consent thereto, then the Indemnitee may continue to contest or defend such
Claim; provided, however, that the total maximum liability of the Indemnitor to
indemnify or otherwise reimburse the Indemnitee in accordance with this
Agreement with respect to such Claim shall be limited to and shall not exceed
the amount of the settlement offer rejected by the Indemnitee, plus reasonable
out-of-pocket costs and expenses (including attorneys’ fees) to the date of
notice that the Indemnitor desires to accept such settlement offer.


(d)           Amounts payable by an Indemnitor to an Indemnitee under Section
7.3 or Section 7.4 hereof, as the case may be, shall be payable by the
Indemnitor as incurred by the Indemnitee.


7.6           Setoff Rights.  Purchaser shall have the right to setoff against
any unpaid portion of the of the purchase price to be paid pursuant to Sections
1.3 and 1.8, any amounts paid by Purchaser or NCA as the result of Sellers’
failure to fulfill its indemnification obligations under Section 7.3 and 7.5,
within 15 days after the delivery by Purchaser to Sellers of a notice setting
forth the amounts being set off, the parties understanding that to the extent
that the amount of such setoff exceeds any payment to be made by Purchaser to
Sellers pursuant to Sections 1.3 and 1.8, such excess shall continue to remain
an obligation of the Sellers to be paid to the Purchaser in accordance with the
provisions of this Article VII.


ARTICLE VIII
MISCELLANEOUS


8.1           Publicity.  Except as may otherwise be required by law, no
publicity, release or announcement concerning this Agreement or the transactions
contemplated hereby shall be made without advance written approval thereof by
the parties hereto.


8.2           Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission (provided acknowledgment or receipt
thereof is delivered to the sender) or sent by certified, registered or express
mail, postage prepaid.  Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed or sent by facsimile transmission or, if
mailed, three days after the date of deposit in the United States mails as
follows:


If to Sellers, to:


John M. Suddeth, Jr.
Michael H. Morris
400 4TH Avenue North
Naples, Florida  34102


with a copy to:


Tyler B. Korn, Esquire
The Korn Law Firm, P.L.
5150 Tamiami Trail N., Suite 302
Naples, Florida 34103


If to Purchaser, to:


TIB Financial Corp.
599 9th Street North, Suite 101
Naples, Florida 34102-5624
Attention:  Edward V. Lett
    Chief Executive Officer


with a copy to:


John P. Greeley, Esquire
Smith Mackinnon, PA
255 South Orange Avenue, Suite 800
Orlando, Florida 32801


or such other address as any of the above shall have specified by notice
hereunder.




8.3           Amendment; Extension; and Waiver.


(a)           This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.


(b)           At any time on or prior to the Closing Date, any party hereto may
(i) extend the time for the performance of any of the obligations or other acts
of the other parties hereto, (ii) waive any inaccuracies in the representations
and warranties of the other parties hereto contained herein or in any document
delivered pursuant hereto, and (iii) waive compliance by the other parties
hereto with any of the agreements or conditions contained herein or in any
Ancillary Document.  Any agreement on the part of a party hereto in any such
extension or waiver shall be valid if set forth in any instrument in writing
signed on behalf of such party.  No action taken pursuant to this Agreement,
including any investigation by or on behalf of any party hereto, shall be deemed
to constitute a waiver by the party taking such action of compliance with any
agreement or condition contained herein or in any Ancillary Document.  The
waiver by any party hereto of any condition or of a breach of any other
provision of this Agreement or any Ancillary Document shall not operate or be
construed as a waiver of any other condition or any other provision or
subsequent breach.  The waiver by any party of any of the conditions precedent
to its obligations under this Agreement shall not preclude it from seeking
redress for breach of this Agreement other than with respect to the condition so
waived.  All rights and remedies of any party to this Agreement shall be
cumulative and concurrent and may be exercised singularly, successively or
concurrently, at the sole discretion of such party and may be exercised as often
as occasion therefor may exist.


8.4           Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida, without giving
effect to the principles of conflicts of laws thereof.  The sole and exclusive
venue for any action arising out of this Agreement shall be a state or federal
court situated in Collier County, Florida, and the parties agree that the
jurisdiction of such court may be secured over a party by means of certified
mail, return receipt requested or by personal service.


8.5           Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors,
permitted assigns and legal representatives.  Neither this Agreement, nor any
right hereunder, may be assigned by any party hereto without the prior written
consent of the other party hereto.


8.6           Severability.  This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws.  If
any provision of this Agreement or the application thereto to any Person or
circumstances shall, for any reason and to any extent, be valid or
unenforceable, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be effected thereby, but
rather shall be enforced to the greatest extent permitted by law.


8.7           No Third Party Beneficiaries.  Nothing in this Agreement is
intended or shall be construed to give any Person other than the parties hereto
and, in the event of the inability of any party hereto fully to exercise such
rights, the respective shareholders of each such party, any legal or equitable
right, remedy or claim under or in respect of this Agreement or the Ancillary
Documents or any provision contained herein.


8.8           Counterparts.  This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.  Each counterpart may consist of a number of copies
hereof each signed by less than all, but together signed by all of the parties
hereto.


8.9           Exhibits and Schedules.  The Exhibits and the Schedules to this
Agreement are a part of this Agreement as if fully set forth herein.


8.10           Headings.  The headings in this Agreement are for reference only,
and shall not affect the interpretation of this Agreement.


8.11           Actions by Affiliates.  To the extent that this Agreement
requires action to be taken by affiliates of any party hereto, the applicable
party shall cause such action to be taken.


8.12           Prevailing Party.  In connection with any action arising out of
this Agreement or the transactions contemplated hereby, the substantially
prevailing party in any such action shall be entitled to receive from the other
party all costs and expenses (including reasonable attorneys’ fees) incurred by
the substantially prevailing party in connection therewith, in addition to any
other award made by the court in which such action is brought.


8.13           Rules of Construction.


(a)           In this Agreement, unless the context otherwise requires, words in
the singular number or in the plural number shall each include the singular
number, and words of the masculine gender shall include the feminine and the
neuter, and, when the sense so indicates, words of the neuter gender may refer
to any gender.


(b)           The term “Person” shall mean an individual, corporation, a
partnership, an association, a trust or any other entity or organization,
including a governmental or political subdivision or any agency or
instrumentality thereof.


(c)           All references herein to dollar amounts are in United States
dollars and all references herein to generally accepted accounting principles
are to those in effect in the United States as of the date hereof.


(d)           The terms “herein”, “hereunder” and similar terms refer to this
Agreement generally and not to any one Article or Section.


(e)           Any representations and warranties set forth herein containing the
phrase “to the knowledge” shall mean, include and refer to such knowledge as may
be possessed by the respective directors and officers (either singly or
collectively) of the party to whom such phrase relates.


(f)           All provisions in this Agreement requiring any party hereto to use
its best efforts, to cooperate with the other parties hereto, and to take such
action as may be reasonably necessary to achieve a particular result shall not
be construed to require such party to expend or agree to expend any funds, or to
agree to any increase in amounts otherwise payable by such party pursuant to any
contractual obligations or applicable law, except as otherwise specified in this
Agreement.


IN WITNESS WHEREOF, this Agreement has been signed by an officer of each of the
parties on the date first above written.


 


 SELLERS 
 
 
 
 NAPLES CAPITAL ADVISORS, INC.
 
 
     
 By: 
 /s/          Michael H. Morris      /s/    Title:  Chief Executive Officer    
 John M. Suddeth, Jr., Individually                    /s/    PURCHASER:    
 Michael H. Morris, Individually 
 
 
 
 TIB FINANCIAL CORP.
 
 
               
 By: 
 /s/          Stephen J. Gilhooly          Title:   Chief Financial Officer    



                                                                                   